EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Henry on 3/26/21.

The application has been amended as follows: 

Claim 1:
Line 7: “intermediate the said roller” has been replaced with --intermediate a fully retracted position--
Lines 14-15: “the spacing between adjacent protruding portions.” has been replaced with --a spacing between adjacent ones of the substantially equally spaced protruding portions, wherein the spacing between the adjacent substantially equally spaced protruding portions prevents engagement between the elongate drive member and the engaging member.--

Claim 3:
Line 3: “the location” has been replaced with --a location--

Claim 8:
Line 2: “wherein the ends of the length of said formation portion is defined” has been replaced with --wherein ends of the length of said formation portion are defined--
Lines 4-5: “between the protruding portion and the respective protruding portion located on the opposing side” has been replaced with --between one of the protruding portions defining the formation portion and a respective one of the protruding portions located on an opposing side--

Claim 11:
Line 3: “until” has been replaced with --when--

Claim 18:
Line 3: “and/or” has been replaced with --or--

Claim 22:
Line 2: “the free ends of the same” has been replaced with --free ends of the plurality of blind apparatus--

Claim 23:
Line 4: “at the same” has been replaced with --at a same--
Line 6: “the free ends” has been replaced with --a free end--
Line 7: “the same” has been replaced with --a same--

Claim 27:
Line 1: “assembly of blind apparatus” has been replaced with --assembly of a plurality of blind apparatus--
Line 2: “a free end” has been replaced with --free ends--
Line 6: “a drive member of the drive mechanism” has been replaced with --an elongate drive member of each drive mechanism--
Line 10: “said elongate” has been replaced with --each elongate--
Line 11: “said at least one” has been replaced with --each--
Lines 12-13: “and the said length is greater than the spacing between adjacent protruding portions.” has been replaced with --wherein said length is greater than a spacing between adjacent ones of the substantially equally spaced protruding portions, wherein the spacing between the adjacent substantially equally spaced protruding portions prevents engagement between each elongate drive member and each respective engaging member.--

Claims 19-21, 24-26, and 28-31 have been canceled.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art of record does not disclose a blind apparatus including a drive mechanism and a roller, the drive mechanism including an elongate drive member with a series of substantially equally spaced protruding portions and a formation portion formed as a length of cord with no protrusions, said length being greater than a spacing between the equally spaced protruding portions, wherein the formation portion is engageable with an engaging member to retain the blind at a position intermediate a fully retracted and a fully extended position, and wherein the spacing between the equally spaced protruding portions prevents engagement between the elongate drive member and the engaging member. At least Svirsky (US 2577046) discloses a roller blind apparatus with an engaging member configured to be engaged by an elongate drive member, but Svirsky does not disclose a formation portion with a length greater than a spacing between adjacent protruding portions, or that the spacing prevents engagement of the elongate drive member with the engaging member. At Lorio (US 6250359) discloses an elongate drive member including a formation portion defined by a length of cord having a length greater than a spacing between adjacent substantially equally spaced protruding portions, but Lorio does not disclose an engaging member. None of the prior art of record discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634